                       2:20-cv-02298-CSB-EIL # 24        Page 1 of 4
                                                                                             E-FILED
                                                                Monday, 16 August, 2021 10:14:35 AM
                                                                        Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
______________________________________________________________________________

FRANK J. LECRONE,                                 )
                                                  )
                     Plaintiff,                   )
       v.                                         )      Case No. 20-CV-2298
                                                  )
STATE OF ILLINOIS PRISONER                        )
REVIEW BOARD,                                     )
                                                  )
                     Defendant.                   )

                                          ORDER

       Pro se Plaintiff, Frank J. Lecrone, filed a Complaint (#1) on October 20, 2020,

against Defendant, State of Illinois Prisoner Review Board, claiming that Defendant

violated his rights under “the Commerce law of the United States of America, and the

equal rights laws.” Specifically, Plaintiff alleged that, after being convicted of a non-

violent offense (felony theft over $150), he applied to Defendant for a pardon, and a

pardon was granted by (now former) Illinois Governor Jim Edgar on December 23,

1998. “[A]ll rights of citizenship” which may have been forfeited by the felony

conviction were restored by the pardon. However, Plaintiff, who now lives in Indiana,

was recently denied the ability to purchase a gun.1

       Plaintiff was told that the pardon did not apply to his gun rights, and that he

would have to apply to Defendant to have his gun rights restored. He applied to

Defendant, and was told he needed an Illinois Firearm Owner’s Identification (“FOID”)

card. However, the State of Illinois would not issue a FOID card to an out of state


       1
      Some of the factual basis for Plaintiff’s allegations comes from Plaintiff’s
Response (#14) to the dismissal motion.
                       2:20-cv-02298-CSB-EIL # 24         Page 2 of 4




resident. Thus, Plaintiff cannot purchase a gun in Indiana because Defendant will not

restore his gun rights unless he obtains a FOID card, but he cannot obtain a FOID card

because he lives in Indiana, not Illinois, which Plaintiff claims is discriminatory.

Plaintiff requests the court restore his gun rights or, at the least, issue him a FOID card.

       Defendant filed a Motion to Dismiss (#10), which this court granted, without

prejudice, in an Order (#15) on May 14, 2021. The court, liberally construing Plaintiff’s

pro se Complaint, found that Plaintiff’s suit was not barred by the Eleventh

Amendment because he was seeking injunctive relief from the State: the issuance of a

FOID card. However, the court went on to find:

       While the facts relate to Plaintiff’s quest to obtain the right to purchase a
       gun, they contradict the relief requested in the Complaint. Does Plaintiff
       seek to compel the State of Illinois to issue him a FOID card, or for the
       Illinois Prisoner Review Board to remove his name from some felon list?
       It is not clear just what relief Plaintiff is seeking from his filings.

       Even were the court to consider these further facts, however, Plaintiff has
       failed to state a case or controversy. Plaintiff’s requested relief, in his
       Complaint, is for the court to either issue him a FOID card or order the
       State of Illinois to issue him a FOID card. The entity responsible for such
       action is the ISP, not the Prisoner Review Board. Plaintiff does not at any
       point allege that he ever applied for a FOID card with the ISP. If his claim
       pertains to the Prisoner Review Board, Plaintiff has not stated if he
       pursued that claim any further, and what connection the Prisoner Review
       Board has with the issuance of a FOID card.

Order (#15), at pp. 7-8.

       The court then gave Plaintiff 21 days to file an amended complaint. The court

warned Plaintiff that failure to file an amended complaint within that time frame would

result in the dismissal of his case with prejudice. The court also advised Plaintiff that, if

he chose to file an amended complaint, he would need “to include all the factual

                                              2
                       2:20-cv-02298-CSB-EIL # 24         Page 3 of 4




allegations pertinent to his claim, as clearly and succinctly as possible. Plaintiff is also

advised to clearly state exactly what relief he is seeking, and to ensure that he is seeking

relief from the appropriate party.” Order (#15), at p. 9.

       Plaintiff filed his Amended Complaint (#16) on June 1, 2021. Now, Plaintiff

simply names the “State of Illinois” as sole Defendant, and requests the court order the

State of Illinois to remove his name from the National Crime Information Center List to

restore his gun rights. Plaintiff’s Amended Complaint does not cure the deficiencies

identified by the court in its prior Order (#15); indeed, it does not even address them.

Plaintiff has now simply requested the court order the State of Illinois to exercise

authority it does not appear to have, with respect to the National Crime Information

Center List. Plaintiff has not identified the appropriate defendant for suit, whether it be

the Director of the Illinois State Police or Prisoner Review Board. For those reasons,

Defendant’s renewed Motion to Dismiss (#20) is GRANTED.

       Plaintiff’s Amended Complaint (#16) is dismissed without prejudice, and

Plaintiff will have 21 days from the date of this order to file an amended complaint.

Failure to file an amended complaint in those 21 days will result in dismissal of

Plaintiff’s case with prejudice.

       IT IS THEREFORE ORDERED:

       (1)    Defendant’s Motion to Dismiss (#20) is GRANTED. Plaintiff’s Amended

              Complaint (#16) is dismissed without prejudice. Plaintiff has 21 days

              from the date of this Order to file an amended complaint that addresses


                                              3
              2:20-cv-02298-CSB-EIL # 24         Page 4 of 4




      the issues identified by the court. Failure to file an amended complaint

      within 21 days will result in the dismissal of this case with prejudice.

(2)   This case is referred to the magistrate judge for further proceedings

      consistent with this Order.

               16th day of ________________________________,
ENTERED this _______              August                     2021.

                          s/ COLIN S. BRUCE
                        U.S. DISTRICT JUDGE




                                     4
